Exhibit 10.5

FIRST AMENDMENT TO LETTER AGREEMENT




FIRST AMENDMENT TO LETTER AGREEMENT, dated as of September 25, 2014 (this
“Amendment”), by and among DB LOAN NT-II, LLC, a Delaware limited liability
company (“Master Seller”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch
of a foreign banking institution (“Buyer”), and is agreed to and acknowledged by
NORTHSTAR REAL ESTATE INCOME II, INC., a Maryland corporation, and NORTHSTAR
REAL ESTATE INCOME OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
(collectively, “Guarantor”), and DB LOAN MEMBER NT-II, LLC, a Delaware limited
liability company (“Member”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Repurchase
Agreement (as hereinafter defined).


RECITALS


WHEREAS, Master Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of July 2, 2014 (as amended, modified and/or restated, the
“Repurchase Agreement”), between Master Seller and Buyer;


WHEREAS, Master Seller and Buyer entered into that certain Letter Agreement,
dated as of July 2, 2014 (as amended, modified and/or restated, the “Letter
Agreement”), between Master Seller and Buyer, which Letter Agreement sets forth
certain fees, pricing information and other terms and conditions in connection
with the Transactions under the Repurchase Agreement;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Limited
Guaranty, dated as of July 2, 2014 (as amended, modified and/or restated, the
“Sponsor Guaranty”), from Guarantor to Buyer;
    
WHEREAS, Member guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Member
Guaranty, dated as of July 2, 2014 (as amended, modified and/or restated, the
“Member Guaranty”), from Member to Buyer; and


WHEREAS, Master Seller, on behalf of itself and each Series Seller that is a
party to a Transaction under the Repurchase Agreement as of the date hereof, and
Buyer wish to amend and modify the Letter Agreement upon the terms and
conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Master Seller, on behalf of itself and each Series Seller that is a party to a
Transaction under the Repurchase Agreement as of the date hereof (collectively,
“Seller”) and Buyer hereby agree that the Letter Agreement shall be amended and
modified as follows:






--------------------------------------------------------------------------------



1.Amendments to the Letter Agreement. (a) The following defined term in the
Letter Agreement is hereby deleted in its entirety and replaced with the
following:
“’Maximum Amount’    shall mean, as of any date, the lesser of (i) $200,000,000
and (ii) the product of (A) the then-current Total Equity of NS Income II (each
of such terms as defined in the Guaranty) as of such date multiplied by (B)
two-thirds (2/3), as such amount may be reduced by Seller pursuant to Section
4(b).
(b)    Section 2(c) of the Letter Agreement is hereby amended by deleting the
words “the Maximum Amount” in clause (i) thereof and replacing same with
“$200,000,000”.


(c)    Section 4(b) of the Letter Agreement is hereby amended by deleting
“$50,000,000” and replacing same with “$100,000,000.”


2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Letter Agreement to “this Letter Agreement” and all references
in the other Transaction Documents to “the Letter Agreement” shall be deemed to
refer to the Letter Agreement as amended and modified by this Amendment and as
same may be further amended, modified and/or restated.
3.    Additional Structuring Fee. In consideration for the increase in the
Maximum Amount hereunder, Seller shall be required to pay Buyer an additional
structuring fee in the amount of $250,000 on the date hereof.
4.    Due Authority. Master Seller, on behalf of itself and each Series Seller
that is a party to a Transaction under the Repurchase Agreement as of the date
hereof, hereby represents and warrants to Buyer that, as of the date hereof, (i)
it has the power to execute, deliver and perform its respective obligations
under this Amendment, (ii) this Amendment has been duly executed and delivered
by it for good and valuable consideration, and constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms subject
to bankruptcy, insolvency, and other limitations on creditors’ rights generally
and to equitable principles, and (iii) neither the execution and delivery of
this Amendment, nor the consummation by it of the transactions contemplated by
this Amendment, nor compliance by it with the terms, conditions and provisions
of this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of it’s assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect.
5.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.

2

--------------------------------------------------------------------------------



6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
7.    Reaffirmation of Guaranty and Member Guaranty. Guarantor acknowledges the
amendments and modifications of the Letter Agreement pursuant to this Amendment
and hereby ratifies and reaffirms all of the terms, covenants and conditions of
the Sponsor Guaranty and agrees that the Sponsor Guaranty remains unmodified and
in full force and effect and enforceable in accordance with its terms. Member
acknowledges the amendments and modifications of the Letter Agreement pursuant
to this Amendment and hereby ratifies and reaffirms all of the terms, covenants
and conditions of the Member Guaranty and agrees that the Member Guaranty
remains unmodified and in full force and effect and enforceable in accordance
with its terms.
8.    Repurchase Agreement and Transaction Documents in Full Force and Effect.
Except as expressly amended hereby, Master Seller, on behalf of itself and each
Series Seller that is a party to a Transaction under the Repurchase Agreement as
of the date hereof, Guarantor and Member acknowledge and agree that all of the
terms, covenants and conditions of the Repurchase Agreement and the other
Transaction Documents remain unmodified and in full force and effect and are
hereby ratified and confirmed in all respects.


[NO FURTHER TEXT ON THIS PAGE]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.




 
BUYER:
 
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH
 




By:____/s/ Christine Belbusti______________
 
      Name: Christine Belbusti
      Title: Director


 




By:____/s/ Dean Aotani __________________
 
      Name: Dean Aotani
      Title: Managing Director









 
MASTER SELLER: 

 
DB LOAN NT-II, LLC,


 
By:      DB Loan Member NT-II, LLC, its sole member


By:      NorthStar Real Estate Income Operating Partnership II, LP, its sole
member


By: NorthStar Real Estate Income II, Inc., its general partner


By: ____/s/ Ronald J. Lieberman ______


 
Name: Ronald J. Lieberman
Title:  Executive Vice President, General Counsel & Secretary







[SIGNATURES CONTINUE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------






AGREED TO AND ACKNOWLEDGED BY:


GUARANTOR:


NORTHSTAR REAL ESTATE INCOME II, INC.,
a Maryland corporation




By:____/s/ Ronald J. Lieberman _______________
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary




NORTHSTAR REAL ESTATE INCOME
OPERATING PARTNERSHIP II, LP,
a Delaware limited partnership


By: NorthStar Real Estate Income II, Inc., a Maryland
corporation, its general partner




By:____/s/ Ronald J. Lieberman _______________
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary


MEMBER:


DB LOAN MEMBER NT-II, LLC


By: NorthStar Real Estate Income Operating
Partnership II, LP, its sole member


By: NorthStar Real Estate Income II, Inc.,
its general partner




By:____/s/ Ronald J. Lieberman _______________
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary




